—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered October 15, 1992, convicting defendant, upon her plea of guilty, of attempted burglary in the second degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
We find no abuse of discretion in the court’s denial of defendant’s motion pursuant to CPL 210.30 to dismiss the indictment in furtherance of justice, which was based upon its finding, inter alia, that defendant, who has a prior criminal record and a history of substance and alcohol abuse, was aware of her illness for seven years but nevertheless continued to commit crimes (see, People v Sierra, 149 Misc 2d 588). Nor was it an abuse of discretion to deny defendant’s motion to withdraw her guilty plea, which was knowingly and voluntarily entered into (see, People v Brown, 177 AD2d 460, lv denied 79 NY2d 944). We note that defendant obtained a dismissal of an indictment in Maine based upon the fact that she would be sentenced on this indictment. We further note that defendant has been paroled. Concur—Rosenberger, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.